Citation Nr: 1216344	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  05-12 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic vertigo.


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1960 to September 1963.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 2003 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim of service connection for chronic vertigo.  In January 2009, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In a decision issued in September 2009, the Board reopened and denied on de novo review the Veteran's claim of service connection for chronic vertigo.  He appealed that decision to the Court.  In September 2011, the Court issued a memorandum decision that vacated the September 2009 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  In March 2012, the Veteran's attorney submitted additional evidence with a waiver of initial Agency of Jurisdiction (AOJ) consideration.

The appeal is REMANDED to the Philadelphia, Pennsylvania RO.  VA will notify the appellant if further action is required. 


REMAND

The Veteran seeks service connection for chronic vertigo, and claims that his current and chronic vertigo (which was first clinically documented in 1999) is related to the vertigo he experienced in service when he had to fly to Korea.  He has related that the trip involved several layover flights: from Pennsylvania to California, followed by Alaska, Japan and then Korea, and that he experienced problems on each leg of the trip, with symptoms worsening with each flight.  He claims that by Japan, he was dizzy, unable to stand or talk correctly, and had to be hospitalized.  He also claims that he has had motion sickness, vertigo, and dizziness ever since service such that he has never flown or been on a boat postservice.  
Service treatment records (STRs) show that in August 1962, the Veteran was hospitalized in Japan for 3 days after complaints of bilateral shoulder pain and an elevated temperature for two days.  On physical examination, his ears were clear, his throat slightly red, and his submandibular nodes were palpable.  A chest examination was normal.  Flu-like syndrome was diagnosed.  The Veteran's STRs also show that in his May 1960 service enlistment report of medical history, he indicated that he did not have a past or current problem with car, train, sea or air sickness.  However, in his July 1963 service separation report of medical history, he indicated having a past or current problem with car, train, sea, or air sickness.  His service separation physical examination report is silent for any complaints, findings, treatment, or diagnosis of dizziness and/or vertigo.

To support his claim that he experienced vertigo in service, the Veteran submitted a copy of a postcard he sent to his parents from Alaska while en route to Korea in 1962.  He wrote, "I left quicker than I thought from Oakland, hope you got my letter, I think I got enough airplane rides for this year, but I'll be glad to take as many as they give me next to get home . . . I'll write soon in Japan but my ears still hurt from flying."

VA treatment records show that in June 1999, the Veteran was hospitalized following complaints of dizziness and double vision for one week.  It was noted that he had experienced five prior episodes of vertigo.  Neurological examination found that he could not abduct the right eye completely, had double vision on extreme right lateral gaze, and had horizontal nystagmus.  There was no facial weakness and cranial nerves III and VI were intact.  Gag reflex was present and motor strength and sensation were intact.  Coordination and cerebellar function revealed he was clumsy on the right side, and had poor alternating movements of his right hand.  An MRI was reviewed with a neurologist who noted that it was not of good quality, but showed some small punctate lesion on the right posterior frontal area in the sulci.  On discharge, the diagnoses were: 1) right cerebellar syndrome, metastasis or bleeding ruled out; and 2) possible right small pontine lacunar stroke.

A few days later, also in June 1999, the Veteran was admitted to the VA hospital after his family observed irrational behavior at home.  Neurological examination was essentially unremarkable; a lumbar puncture was negative except for slightly elevated protein; and an MRI did not reveal any underlying pathology.  The diagnoses were adjustment disorder and status post right cerebellar syndrome, etiology not clear.

In September 1999, the Veteran was referred to an otorhinolaryngologist for evaluation.  Dr. M.A.O.'s impression was that the Veteran had disequilibrium and dizziness - rule out vestibulopathy, and noted that both tympanic membranes were clear and intact.  He recommended that the Veteran undergo an ENG.  Such was completed in November 2001; it showed left vestibular paresis.  

In June 2002, Dr. M.A.O. referred the Veteran to Dr. Y.R. at Johns Hopkins Medicine.  The Veteran's chief complaint was disequilibrium.  After reviewing the Veteran's history and performing a physical examination, it was his impression that the Veteran had left-sided vestibular hypofunction, which was likely the result of a mini stroke he sustained 4 years prior.  He then reviewed the 1999 MRI by Dr. Z. and found no obvious stroke on the film, but noted that Dr. Z had recommended that a repeat MRI be done using a stroke protocol to further evaluate the Veteran's symptoms.  Dr. Y.R. found no evidence of benign paroxysmal positional vertigo, Ménière's disease, or any other medically-treatable etiologies.

In March 2003, the Veteran's VA neurologist, Dr. I.K., stated that he had reviewed the Veteran's service enlistment and separation reports of medical history and noted that upon entry, the Veteran had denied any symptoms of dizziness and entry.  However, upon separation, he stated he had problems with flying and did not like to fly.  Based upon his review, Dr. I.K. stated, "This may indicate that he might have had some sort of change in health condition during [service] which caused him to not like flying (? caused vertigo).  He states he flew in cargo planes with inadequate pressures in the cabin.  Could that have caused barotrauma?  I am speculating as I can't be sure here."

Also in March 2003, the Veteran was evaluated by Dr. B.J.K. of the Geisinger Medical Group.  The Veteran reported having a serious bout of vertigo in 1999 and experiencing problems with vertigo and dizziness ever since.  He also stated that he had had problems with vertigo ever since he had to fly in service, and reported having been hospitalized for vertigo and nausea in service.  Based upon the Veteran's history, Dr. B.J.K. opined that the Veteran had "some chronic vertigo that may have been caused, or was probably exacerbated by the flight in service"; the rationale included that he had been hospitalized at that time.

In November 2003, the Veteran was evaluated for his balance difficulties by Dr. D.S. at the Hospital of the University of Pennsylvania.  He reported that his spells of dizziness began approximately 5 years prior and were similar to spells he had experienced in service.  These spells were characterized by neck pain, nausea, vomiting and imbalance.  He was unaware of any auditory or aural symptoms which accompanied these spells, but noted that he was frequently on an aircraft and was concerned they were responsible for his current dizzy spells.  It was also noted that about one week prior to his dizzy spell 5 years earlier, the Veteran has suffered some minor head trauma at work.  Dr. D.S. reviewed the Veteran's record and found that an MRI scan was negative for any abnormality, electronystagmography performed 3 years in a row from 1999 to 2001 showed significant loss of labyrinthine function on the left, and that an October 2003 balance function test showed complete loss of caloric response in the left ear.  After a physical examination, Dr. D.S. found that the Veteran had noncompensated left unilateral peripheral vestibular loss.  In his opinion, it was most likely that the Veteran suffered his unilateral vestibular loss at the beginning of his severe episode of vertigo 5 years prior, as his testing had indicated a loss of both semicircular canal and otolith (saccular) function, and this could have accounted for his vertical double vision, nausea, vomiting, ataxia and vertigo.  Dr. D.S. doubted whether the Veteran's minor head strike or anything that might have happened 40 years ago in service would have contributed to this vestibular loss, but stated that it was possible that he suffered a partial loss on the left side while in service, which was compensated and that he had a further loss of function more recently.  Dr. D.S. also stated that an alternative explanation for the Veteran's complaints could be that he had a migraine, as he had a family history of headache and the quality of his headaches were consistent with migraine.  Dr. D.S. then stated that he would not be comfortable attributing the amount of unilateral vestibular loss and hearing loss only to migraine, but noted that previous episodes of head or neck pain, nausea and vertigo could certainly be the result of a migraine.

On July 2007 VA examination, the examiner found no correlation between the Veteran's complaints of vertigo and his military service, as his vertiginous episodes initiated in June 1999, long after his military discharge.  The examiner explained that there were no references in the Veteran's STRs of him having a motion-like sickness or aversion while in moving objects in the military.

In April 2009, the Board reviewed the entire claims file and found that because the above-described medical opinions did not point to the same facts in the record, the etiology of the Veteran's chronic vertigo remained unclear.  Therefore, it sought a medical advisory opinion from the Veterans Health Administration (VHA).  

In April 2009, the VHA consultant (a VA otolaryngologist) reviewed the record and opined that it was unlikely that the Veteran's 1962 hospitalization in service was related to the postservice diagnoses rendered and treated.  He explained that although the Veteran's STRs showed he was treated for a flu-like illness in August 1962, the records were silent for any otologic symptoms and the ears were documented as normal.  The only reported supporting documentation of ear problems in service was from the appellant's postcard which stated, "I'll write soon in Japan but my ears still hurt from flying."  The VHA consultant noted that ear fullness, pressure, and pain frequently occur with altitude changes, and observed that the Veteran's STRs were silent for otitis media, hearing loss, nystagmus, or vertigo.  These are symptoms commonly associated with injuries resulting from barometric pressure changes.  The VHA consultant also noted that the Veteran was hospitalized twice in June 1999 with the following diagnoses: right cerebellar syndrome, metastasis or bleeding ruled out, possible right small pontine lacunar stroke, and adjustment disorder not otherwise specified.  He was reported to have dizziness and double vision.  Vertigo, the VHA consultant explained, could be of central (brain, brain stem), peripheral (inner ear), or combined (central and peripheral) origins.  Given the nature of the Veteran's June 1999 diagnoses, the VHA consultant opined that the Veteran's dizziness in June 1999 was likely of central origin and not peripheral.  He noted that the Veteran was also given diagnoses of left vestibular weakness (in November 2001), left vestibular hypofunction (in 2002), and left peripheral vestibular loss and migraine (in November 2003).  He explained that vestibular paresis is characterized by imbalance and vertigo, thus supporting a diagnosis of vertigo with a possible peripheral (as opposed to central) etiology; however, in his opinion, it was not related to the Veteran's service as there was no supporting documentation of imbalance and vertigo in the STRs.  As the left vestibular hypofunction was felt to be related to a mini-stroke, the VHA consultant opined that it was of central origin.  The VHA consultant also noted that a June 2000 audiological evaluation revealed that the Veteran had mild to moderate symmetric sensorineural hearing loss with speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  These results, he explained, were typical for those who are over age 60.  He observed that there was a lack of significant low frequency loss, which is typically associated with Ménière's disease (vertigo, hearing loss, tinnitus, and aural fullness).  Asymmetric hearing loss, which is usually seen in individuals who have perilymph fistula from barometric changes (such as air travel), was also not shown.  Based on the foregoing, the VHA consultant concluded that the diagnoses rendered beginning in 1999 were unlikely related to the Veteran's military service (from 1960 to 1963).  

The Board relied, essentially, on the April 2009 VHA medical advisory opinion to deny the Veteran's claim, and the Veteran appealed that decision to the Court.  In September 2011, the Court issued a memorandum decision which found the April 2009 VHA medical advisory opinion to be inadequate because the VHA consultant failed to discuss significant facts from the Veteran's STRs.  Specifically, the Court stated that when the VHA consultant "concluded that there was no evidence of barotraumas in service given the absence in the [STR] of symptoms such as hearing loss, otitis media, vertigo, and nystagmus (rapid eye movement)," he did not refer to nor discuss "the evidence in the appellant's [STRs] that he suffered from motion sickness during service."  Citing to an online medical dictionary, the Court observed that motion sickness is an illness that may be manifested by nausea, vomiting, and dizziness (vertigo).  "Therefore, contrary to [the VHA consultant's] report there was evidence in the appellant's [STR] that could show he had vertigo during service."  The Court also found the VHA consultant's medical opinion to be inadequate because it failed to "mention the appellant's repeated statements that he suffered from vertigo during his episodes of motion sickness in service."  Notably, the Veteran is competent to testify as to observable symptoms.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony . . . is limited to that which the witness has actually observed, and is within the realm of his personal knowledge").

In light of the Court's instructions, the Board finds that another VA examination for a medical opinion is needed.  During the intervening period (since September 2009) the Veteran has submitted another medical opinion in support of his claim.  In this undated medical opinion, received in March 2012, J.J.O., D.O., states that the Veteran has been under his primary medical care since March 2001, and that he has also treated him for chronic vertigo.  The Veteran reports that these symptoms date back to and stem from an airplane flight in service.  Observing that vertigo and tinnitus can develop from "several inciting factors or as part of a variety of medical conditions," J.J.O., D.O. states that "it is certainly plausible that [the Veteran] developed this affliction during his service related time and more specifically incurred the disorder itself during this air flight in 1962, with barotrauma as the casual mechanism of injury."  He also adds that he has "no other obvious etiology to hang [his] hat on and [that] he [has] no reason not to believe that what [the Veteran] has stated is actual and true."

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the Veteran to be examined by otolaryngologist to determine the nature and likely etiology of his chronic vertigo.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of the pertinent medical history, the examiner should provide opinions responding to the following:

(a) Please indicate whether the diagnosed chronic vertigo is (as identified) of itself a chronic disability entity or whether it is a symptom of an underlying (known or unknown/undiagnosed) disability entity.  If the latter, please identify, to the extent possible, the underlying disability.

(b) Whether of itself a disability entity or a symptom of an underlying disability, please opine whether the current chronic vertigo is at least as likely as not (50 percent or better probability) etiologically related to the Veteran's August 1962 hospitalization in service, or to any other event therein (including his complaints of motion sickness at the time of separation from service), or is it more likely (a better than 50 percent probability) due to a postservice event or an illness of postservice onset?

(c) The examiner should specifically address whether the record reasonably supports a finding that the Veteran suffered from barotrauma in service and, if so, the impact of such an incident on his current diagnosis of chronic vertigo.

The examiner should explain the rationale for all opinions, citing to supporting factual evidence; the examiner should also comment on the opinions already of record (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).  

2. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in its memorandum decision, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

